Title: Deed to Benjamin Franklin from Samuel and Hannah Parker, 13 December 1771: résumé
From: Parker, Samuel,Parker, Hannah
To: Franklin, Benjamin


<December 13, 1771. In 1741 Christopher and Mary Thompson deeded to Franklin a lot, with the reservation of an annual ground rent of £3 17s. In 1759 Thompson bequeathed his real property to his daughter Sarah, wife of Alexander Parker, and upon her death to her four children in equal shares. In January, 1771, the four divided the real estate among themselves by quadripartite indenture, whereby the ground rent on the Franklin lot came to Samuel Parker, brass-founder. He and his wife Hannah, in return for a payment from Franklin of £64 3s. 4d. in Pennsylvania money, now discharge him and his heirs and assigns from all future ground rent. Signed by Samuel and Hannah Parker and witnessed by Matthew and Mary Clarkson. Followed by Samuel Parker’s receipt for the payment from Franklin, and separate acknowledgments of the deed by him and his wife before Matthew Clarkson, justice of the peace. Recorded March 10, 1812. >
